DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 02nd, 2021 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 02nd, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 2, 5, and 6 were amended. Claims 1, 2, 4-11, 14-18, and 20-23 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otremba et al. (U.S. Patent No. 7,799,614).
Regarding to claim 2, Otremba teaches a die package (Fig. 2, please see more than one figure for the numerals), comprising:
a die having a first die contact on a first side of the die and a second die contact on a second side of the die opposite the first side of the die (Fig. 2I, die 12 having a first die contact 20 on a first side of the die and a second die contact 18 on a second side of the die opposite the first side of the die);
insulating material laterally adjacent to the die (Fig. 2I, insulating material 13 laterally adjacent to die 12);
a carrier laterally surrounding the die (Fig. 2I, carrier 27 laterally surrounding the die);
a metal structure substantially directly contacting a surface of the second die contact of the die (Fig. 2I, metal structure 11 substantially directly contacting a surface of the second die contact 18 of the die 12), wherein the surface of the second die contact is free from insulating material (Fig. 2I, the surface of the second die contact 18 is free from insulating material 13
a first pad contact on the first side of the die electrically contacting the first die contact (Fig. 2I, first pad contact 24 on the first side of the die electrically contacting the first die contact 20);
a second pad contact on the first side of the die electrically contacting the second die contact via the metal structure, the first pad contact and second pad contact exposed at an exterior of the die package (Fig. 2I, second pad contact 26 on the first side of the die electrically contacting the second die contact 18 via the metal structure 11, the first pad contact 24 and second pad contact 26 exposed at an exterior of the die package); and
wherein the insulating material electrically insulates the metal structure from the first die contact (Fig. 2I, the insulating material 13 electrically insulates the metal structure 11 from the first die contact 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-11, and 23 are rejectedOtremba et al. (U.S. Patent No. 7,799,614) in view of Moline (U.S. Patent No. 7,605,451).
Regarding to claim 1, Otremba teaches a die package (Fig. 2, please see more than one figure for the numerals), comprising:
a die having a first die contact on a first side of the die and a second die contact on a second side of the die opposite the first side of the die (Fig. 2I, die 12 having a first die contact 20 on a first side of the die and a second die contact 18 on a second side of the die opposite the first side of the die);
insulating material laterally adjacent to the die (Fig. 2I, insulating material 13 laterally adjacent to die 12);
a metal structure substantially directly contacting an entire surface of the second die contact of the die (Fig. 2I, metal structure 11 substantially directly contacting an entire surface of the second die contact 18 of the die 12);
a first pad contact on the first side of the die electrically contacting the first die contact (Fig. 2I, first pad contact 24 on the first side of the die electrically contacting the first die contact 20);
a second pad contact on the first side of the die electrically contacting the second die contact via the metal structure, the first pad contact and second pad contact exposed at an exterior of the die package (Fig. 2I, second pad contact 26 on the first side of the die electrically contacting the second die contact 18 via the metal structure 11, the first pad contact 24 and second pad contact 26 exposed at an exterior of the die package); and
a carrier laterally surrounding the die (Fig. 2I, carrier 27 laterally surrounding the die);
wherein the insulating material electrically insulates the metal structure from the first die contact (Fig. 2I, the insulating material 13 electrically insulates the metal structure 11 from the first die contact 20).
11 is made of copper (column 4, lines 65-67).
However, Otremba is silent as to the material made of drain contact 18. Thus, Otremba does not clearly disclose the metal structure is made of the same material as the second die contact.
Moline teaches drain contact is made of copper (Fig. 1, column 4, lines 48-49, drain contact 117 is made of copper). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otremba in view of Moline to make the drain contact by using copper in order to reduce contact resistance. As being modified, the metal structure is made of the same material as the second die contact.
Regarding to claim 4, Otremba teaches the metal structure laterally extends to the carrier (Fig. 2I, the metal structure 11 laterally extends to the carrier 27).
Regarding to claim 5, Otremba teaches the carrier comprises an electrically insulating bulk material (column 7, lines 38-40), a portion of the metal structure extending through and/or along the electrically insulating bulk material (Fig. 2I, portion of the metal structure 11 extending along the electrically insulating bulk material).
Regarding to claim 7, Otremba teaches wherein the die forms a diode; and wherein the first die contact is an anode of the diode and the second die contact is a cathode of the diode, or vice versa (column 2, lines 44-45, lines 57-60).
Regarding to claim 8, Otremba teaches 
a third die contact on the first side of the die (Fig. 2I, element 22); and
a third pad contact on the first side of the die electrically contacting the third die contact (Fig. 2I, element 25
wherein the insulating material electrically insulates the metal structure from the third die contact (Fig. 2I, the insulating material 13 electrically insulates the metal structure 11 from the third die contact 22).
Regarding to claim 9, Otremba teaches
wherein the die forms a transistor (column 6, lines 47-48);
wherein the third die contact is a controlling terminal of the transistor (column 6, lines 47-48, the third die contact 22 is a gate terminal of the transistor. In a transistor, the gate controls the current go through source and drain); and
wherein the first die contact and the second die contact are controlled terminals of the transistor (column 6, lines 2-3, lines 47-48, the first die contact 18 and the second die contact 20 are source/drain, which are controlled terminals of the transistor).
Regarding to claim 10, Otremba as modified discloses the material of the metal structure and of the second die contact is at least one of a group of materials, the group consisting of
copper; an aluminum-copper-alloy; a nickel-copper-alloy; and copper plated aluminum (as mentioned in claim 1 above, the material of the metal structure and of the second die contact is copper).
Regarding to claim 11, Otremba teaches the die package is a power semiconductor device (column 5, lines 58-60).
Regarding to claim 23, Otremba teaches the insulating material fixes the die to the carrier laterally (Fig. 2I, the insulating material 13 fixes the die 12 to the carrier 27 laterally).
Allowable Subject Matter
Claims 6, 14-18, and 20-22 are allowed
Claim 6 has been rewritten in independent form, including limitations of former claim 1. The reasons for allowance of claim 6 were indicated in the previous Office Action.
Claims 14-18, and 20-22 were indicated allowable in the previous Office Action. The reasons for allowance of claims 14-18, and 20-22 were also indicated in the previous Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VU A VU/Primary Examiner, Art Unit 2828